Citation Nr: 1641379	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  12-36 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

Appellant's late husband claimed entitlement to FVEC.  After his death in May 2010, appellant has sought that benefit.

This matter comes before the Board of Veterans' Appeals on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.


FINDING OF FACT

The record does not show that appellant's husband had qualifying service in support of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant's husband did not have the requisite service to entitle her to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 10, 5107 (West 2014); 38 C.F.R. § 3.203 (2015); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325 (2007).

Here, appellant was provided with notice in December 2010 that explained the basis for receiving FVEC benefits.  The October 2010 decision and November 2012 statement of the case also explained what was needed to substantiate the claim.  Appellant submitted statements and evidence that demonstrate her understanding such that the notice was sufficient.

The RO contacted and sought verification of appellant's claim that her husband had service in support of the United States in November 2009, August 2010, and September 2012 and received responses as discussed below.  The requests covered multiple time periods, units, birthdates, and name spellings.  In so doing, the RO completed the duty to assist appellant with her claim.

I. Legal analysis

The appellant contends that she is entitled to the one-time FVEC payment based on her late husband's service.

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Section 1002 of the Act addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  Appellant is the surviving spouse of the claimant to these benefits.  See Death certificate, statement of marriage.

Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

In this case, appellant contends that her husband served in the 1st Tarlac Regiment from 1941 to 1945, and should therefore be entitled to the FVEC payment.  See Statement received in February 2010.  Appellant's husband was not listed on the Reconstructed Recognized Guerrilla Roster (RRGR) maintained at the Manila RO. 

The RO submitted the pertinent information to the National Personnel Records Center (NPRC) multiple times for verification.  In January 2010, September 2010, and October 2012, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

Through the course of their claims, appellant and her husband submitted a letter from the Adjutant General, affidavits attesting to his service, records of pension and veterans back pay from the Philippine Government and the Department of Defense Philippine Veterans Affairs Office, and lay statements that he served in support of US forces.  The affidavits and letter from the Adjutant General show appellant's husband served in the Philippine military as a Guerilla with the 1st Tarlac Regiment from April 1943 to August 1945.  The Board does not doubt that appellant's husband served in the Philippine military, but there are no records showing that he was in the service of the United States Armed Forces.  The Board cannot grant benefits based on Philippine service unless a United States service department documents or certifies appellant's husband's service.  Soria, 118 F.3d at 749; 38 C.F.R. § 3.203.  Based upon the record in this case, appellant's husband had no qualifying service.  She, therefore, does not meet the eligibility criteria for establishing entitlement to the one-time payment from the FVEC.


ORDER

Entitlement to one-time payment from the FVEC is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


